Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 11/23/2020 and 2/21/2021 are being considered by the examiner.


Allowable Subject Matter

Claims 21-40 (renumbered claims 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 21, 28, and 35:  

a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
reading user account information from a software cache;
updating, based on the reading of the user account information, access history of the software cache associated with the user account information;

generating a relevance score for the user account information based on the total read score and the read time score;
determining an amount of space available in the software cache; 
and updating time-to-live values for the user account information and a size of the software cache based on the relevance score and the amount of space available in the software cache.


Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (21, 28, and 35) are not obvious.  This limitation finds support in the specification on page 9, paragraph [0031] to page 14, paragraph [0051], and Figures 1, 5, and 6. The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cohen (U.S. Publication No. 2003/0188106 A1) discloses cache validation using rejuvenation in a data network.	BENOIT et al. (U.S. Publication No. 2014/0068196 A1) discloses method for self-tuning cache management.	Fairhurst (U.S. Publication No. 2009/0037660 A1) discloses time-based cache control and assigns cache lock-time with a time duration to data segment.	Cuomo et al. (U.S. Publication No. 2005/0010727 A1) discloses method for controlling caching of distributed data based on characteristics of the data, the source, and the cache.	Irudayaraj et al. (U.S. Publication No. 2004/0243642 A1) discloses time-to-live timeout on a logical connection from a connection cache.	ANTANI et al. (U.S. Publication No. 2013/0073809 A1) discloses dynamically altering time to live values in a data cache.	Luna (U.S. Publication No. 2012/0284356 A1) discloses wireless traffic management system cache optimization using HTTP headers.
	





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185